Citation Nr: 0834817	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  99-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant had no extended active periods of service 
(ACDUTRA).  Her Official Statement of Service and a 
chronological statement of retirement points reflects service 
with the United States Army Reserve between January 1981 and 
February 2001, including periods of active duty for training 
from June 16- 29, 1996, June 15- 28, 1997, June 14-28, 1998, 
July 18-31, 1999 and July 9-21, 2000.  Her Official Statement 
of Service further indicates active duty training in the 
following years but with exact dates unavailable: 14 days 
from January 17, 1981 to January 16, 1982; 14 days from 
January 17, 1982 to January 16, 1983; 15 days from January 
17, 1983 to January 16, 1984; 13 days from January 17, 1984 
to January 16, 1985; 25 days from January 17, 1985 to January 
16, 1986; 33 days from January 17, 1986 to January 16, 1987; 
15 days from January 17, 1987 to January 16, 1988; 17 days 
from January 1988 to January 16, 1989, 16 days from January 
17, 1989 to January 16, 1990; 13 days from January 17, 1990 
to January 16 1991;14 days from January 17, 1991 to January 
16, 1992; 13 days from January 17, 1992 to January 16, 1993, 
27 days from January 17, 1993 to January 16, 1994 and an 
unstated number of days between January 17, 1994 and January 
16, 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In that decision, the RO denied 
service connection for hypertension.

A hearing was held at the RO in January 2001 before a 
Veteran's Law Judge (VLJ) who is no longer employed by the 
Board.  The Board remanded the case for additional 
development in February 2001.  In June 2002, following 
additional development by the RO, the Board denied the 
appeal.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2003, 
the Secretary of Veterans Affairs and the appellant, through 
her attorney, filed a Joint Motion to vacate the Board's 
decision and remand the case for further development.  That 
motion was granted by the Court in May 2003 and the case was 
returned to the Board for further consideration.

In June 2007, the appellant was sent a letter from the VA 
notifying her that the VLJ who held the hearing in 2001 was 
no longer employed at the Board, and was given an opportunity 
to request another hearing.  The appellant failed to do so, 
and this case is ready for further consideration.

In November 2004 and again in November 2007 the Board 
remanded this matter for further development, in order to 
comply with the Court's May 2003 Order.  Such has been 
completed and this matter is returned to the Board for 
further consideration.


FINDING OF FACT

The appellant's hypertension was neither incurred during any 
period of active duty for training, nor did it increase in 
severity beyond normal progression during any period of 
active duty for training that it preexisted.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 101, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.1, 3.102, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA due process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the claim on appeal was received in May 
1991 and the claim was adjudicated in an October 1998 rating.  
A duty to assist letter was sent in March 2004 following the 
denial of this claim on the merits.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims and of her and VA's respective duties.  Additional 
VA notices was sent in January 2008.  The duty to assist 
letters, specifically notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She  was advised that it was his 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  The claim was readjudicated and a 
supplemental statement of the case was issued in March 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records, and 
examination reports.  The Board is therefore satisfied that 
the RO has provided all assistance required by 38 U.S.C.A. § 
5103A.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examination was done in May 2007, which includes a review of 
the claims file.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The appellant was provided such notice in 
the letter of March 2008.  However, since the veteran's claim 
is being denied, neither a disability rating nor an effective 
date will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.




II.  Service Connection

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  For the purpose of benefits administered by VA, the 
term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(24) 
defines the term "active military, naval, or air service" as 
including "active duty" and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty."  Thus, service connection may be granted 
for a disability which is the result of disease or injury 
incurred in or aggravated by active military service, which 
can include ACDUTRA. 38 U.S.C.A. §§ 101(24), 1131.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay evidence of 
in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The appellant's service consists entirely of ACDUTRA.  38 
U.S.C.A. § 101(22). When a claimant's only service has been 
ACDUTRA, the presumption of soundness (the presumption of 
being in sound condition upon entry into service) does not 
apply unless service connection has previously been 
established for a separate disease or disability.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); cf. Paulson v. Brown, supra, at 470-471 (the 
presumption of aggravation did not apply in the case of a 
claimant with only ACDUTRA and no service-connected 
disabilities).  Presumptive periods do not apply to ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In this case, the appellant is not service-connected for any 
disorders.  She alleges that she is entitled to service 
connection for hypertension as a result of her participation 
in ACTDUTRA.  

The evidence which is of record includes service treatment 
records such as the report of an electrocardiogram conducted 
in October 1988 as part of the appellant's over 40 
examination which shows that the results were considered to 
be borderline with low voltage and non specific STT changes. 
The report of a medical examination conducted at that time 
shows that blood pressure reading was 138/72.

A September 1992 private medical note revealed that she was 
seen for hypertension.  

The report of a quadrennial examination conducted in December 
1992 reflects that the appellant's sitting blood pressure was 
138/102. The summary of defects included increased blood 
pressure. The report of an electrocardiogram conducted at a 
VA medical center in December 1992 shows that the results 
were interpreted as showing a normal sinus rhythm, and a T 
wave abnormality - consider anterior ischemia.

The report of a service medical screening summary dated in 
January 1993 shows that the appellant's blood pressure of 
138/102 was mildly high, and that she should monitor it 
regularly and follow her doctor's suggestions regarding 
exercise, weight and diet.

Private medical records from 1994 and 1995 reflect no 
findings or diagnoses of hypertension.  In a 1994 record, 
with the month unclear, the appellant was treated for an 
insect sting with a blood pressure reading of 140/80.  In 
February 1995 her blood pressure was 110/80 and in December 
1995 her blood pressure was 120/88.  No findings of 
hypertension were made.  

A June 1996 service treatment record from Womack Army Medical 
Center noted her blood pressure to be 130/84 but did not give 
a diagnosis of hypertension and instead focused on other 
medical concerns.

The report of a medical examination conducted on June 24, 
1997, because the appellant was over 40, shows that her blood 
pressure reading was 135/94.  The summary of defects noted 
increased blood pressure. It was recommended that her blood 
pressure be checked three times.

A serial blood pressure check record also dated June 24, 
1997, shows that the appellant's blood pressure was taken 
repeatedly over the course of five days.  On the first day 
her morning readings were 162/96 on the left and 160/90 on 
the right.  Her afternoon readings that day were 160/82 on 
the left and 164/80 on the right.  On the second day her 
morning reading was 142/90 on the left and 138/90 on the 
right.  Her afternoon readings were 150/90 on the left and 
154/90 on the right.  On the third day her morning readings 
were 150/92 on the left and 150/90 on the right.  Her 
afternoon readings were 142/94 on the left and 150/90 on the 
right.  On the fourth day her morning readings were 134/96 on 
the left and 130/90 on the right.  Her afternoon readings 
were 150/90 on the left and 154/92 on the right.  On the 
fifth day, her morning readings were 140/90 on the left and 
142/90 on the right.  Her afternoon readings were 144/92 on 
the left and 150/90 on the right.  The record does not 
indicate that hypertension was diagnosed.  An 
electrocardiogram record shows that during the over 40 
examination the appellant was found to have a nonspecific T- 
wave abnormality.  A diagnosis of inferior infarct, age 
undetermined, was crossed out.

Private medical records from July 1997 reveal that the 
physician was concerned about her blood pressure, with the 
reading taken of 142/90.  In August 1997 her blood pressure 
was 132/90 and 124/96.  

A letter dated in October 1997 from a private physician, 
Charles Quarles, M.D., reflects that he has followed the 
appellant for chronic sinusitis.  He stated that her blood 
pressures were usually normal.  He noted that no 
electrocardiograms had been done, so he could not comment 
about the onset of abnormal electrocardiograms. A letter from 
Dr. Quarles dated in September 1998 indicates that the 
appellant was seen for hypertension.

In July 1998, the veteran was seen for complaints of her head 
and neck hurting with complaints of high blood pressure with 
the reading of 130/90 noted.  She was assessed with stress.  
Another July 1998 record noted the appellant's complaints of 
high blood pressure along with head and neck pain, with a 
negative history of blood pressure problems.  She was now 
complaining of her heart fluttering in her chest.  Her last 
Holter monitor was noted to have shown no significant 
bradycardia or tachycardia problems and she marked her diary 
when she was having ventricular beats.  Her blood pressure 
was 174/102.  She was assessed with sinusitis and an 
infection of the left nostril.  Plans included following her 
blood pressure.  

In September 1998 when she was assessed with hypertension her 
blood pressure was 154/98 and another reading from the same 
month was 140/100.  She continued to be assessed with 
hypertension in November 1998.  

Records from 1999 and 2000 continued to note a diagnosis of 
hypertension as recorded in January 1999.  In October 1999 
her blood pressure was 130/88.  The appellant underwent 
Doppler testing in December 1999 for bilateral lower 
extremities and there were no findings of any obvious 
abnormality.  In August 2000 she was shown to be prescribed 
Dynacirc for hypertension, with her blood pressure reading of 
140/90.  An October 2000 neurological consult noted a past 
medical history of essential hypertension.  In March 2001, 
she continued to be prescribed Dynacirc for hypertension with 
a blood pressure of 140/80.  

The appellant testified in support of her claim during a 
hearing held in January 2001. She stated that when she first 
entered service in 1980 she did not have any problems with 
hypertension.  She also stated that she was never treated for 
hypertension until her period of ACDUTRA in June 1997.  
Although the appellant's representative indicated that she 
was not feeling well and went on sick call, the appellant 
indicated instead that the elevated blood pressure readings 
in June 1997 were simply noted on a physical.  At that time 
she underwent a physical examination and then a five day 
blood pressure check was performed.  She also stated that she 
was not aware of having hypertension in 1992.  She said that 
she did exercises such as pushups and sit-ups during her 
period of active duty training.  She stated that her blood 
pressure problems first surfaced in the military, but 
conceded that her duties in the military, as a nurse at a 
hospital, were not really stressful and were the same as in 
her civilian job.

She continued to have continued problems with high blood 
pressure as shown in November 2002 with her blood pressure 
readings of 146/108 and 160/94.  

A June 2004 VA examination is noted to have been limited to 
addressing questions as to whether it was as likely as not 
that the appellant's hypertension was either manifested or if 
preexisting, was aggravated by the appellant's period of 
active duty for training in June 1997.  The examiner reviewed 
the claims file and noted that the appellant had an elevated 
blood pressure reading in 1997.  She had serial blood 
pressure readings at that time, and they were all elevated 
and would be sufficient to establish a diagnosis of 
hypertension.  The appellant was also noted to have an 
elevated blood pressure reading on routine examination dated 
December 1992, which was 138//102.  This was a routine 
medical screening for Reserve personnel.  She was noted to be 
in the Reserves from 1980 through 2000 and she served as a 
registered nurse.  She reported being diagnosed with 
hypertension in 1997 and said this was noted on her entrance 
examination.  She also reported that while on a 2 week 
training she became hot while working in the hospital and 
also had sweating and shortness of breath while serving at 
Womack Army Hospital during her 2 week training.  

Current symptoms included episodic dizziness, shortness of 
breath on exertion, episodic ankle edema which she described 
as mild.  She also endorsed mild chest pain at this time 
which usually lasted a few minutes and subsided when she took 
medication, the name of which she was unsure of.  She denied 
using Nitroglycerin.  She continued to be followed by a 
regular physician for her hypertension.  Physical examination 
revealed her blood pressure readings to be 148/92 left arm 
sitting, 152/90 right arm sitting and 150/98 left arm 
standing.  Her pulse was 82, respirations 22.  Her neck 
revealed 2+ carotid pulses, no jugular vein distension (JVD) 
and no bruits.  Heart sounds were regular with no gallop or 
murmurs noted.  There were no overt symptoms of hypertensive 
heart disease noted.  Her extremities revealed mild diffuse 
ankle edema bilaterally but was non-pitting and extended to 
just above the ankles.  Her pulses of the lower extremities 
were all 2+ bilaterally.  Her feet were warm and dry without 
lesions and capillary refill was less than 2 seconds 
bilaterally.  Review of the medical records revealed that 
arterial Doppler studies were normal.  The diagnosis was 
essential hypertension, uncontrolled.  The examiner reviewed 
findings from X-rays and labs, which included normal chest X-
ray, normal electrocardiogram and blood test results that 
were within normal limits, except for elevated glucose which 
was clinically insignificant to the diagnosis of 
hypertension.  

The examiner gave an opinion that the appellant's 
hypertension was not at least as likely as not related to 
service.  The appellant was noted to report that her 2 week 
training caused no more stress than her usual job.  She was 
also noted to have an elevated blood pressure in 1992 which 
was 138/102.  The hypertension noted in 1997 was an 
incidental finding which more likely than not existed prior 
to her two week reserve duty. 

The addendum to a June 2004 VA examination is dated July 2004 
but signed in January 2007.  This addendum was not written by 
the same examiner who had performed the June 2004 examination 
as this examiner was not available.  The addendum included 
review of the claims file and private medical evidence.  The 
addendum contained the opinion that the appellant's 
preexisting hypertension was not at least as likely as not 
aggravated during the June 1997 period of active service and 
also that the hypertension was not at least as likely as not 
had its onset or was aggravated during any previous period of 
service.  

In September 2006 she underwent treatment for lymphoma with 
her blood pressure of 104/64 and a past medical history of 
hypertension noted.  She continued to be diagnosed with 
hypertension among other diagnoses.  An April 2007 record 
gave a blood pressure reading of 144/86.  

The appellant submitted a favorable opinion dated in May 2007 
from her case manager L.R., which stated that the appellant 
served in the U.S. Army Reserves from January 17, 1981 
through February 23, 2001.  Her service treatment records 
revealed that she was treated numerous times for 
hypertension.  The treating physician at the VA medical 
center in Fort Bragg, North Carolina made written findings 
that she was hypertensive as early as June 1997.  Medical 
records also revealed that she was in good health prior to 
the hypertensive findings during her active duty.  It was the 
case manager's opinion that the appellant's hypertension 
existed since service and that this condition was or should 
have been service-connected.  The case manager cited her 
credentials and education as B.S., M.S.C.E., C.C.M.P.I, and 
included her educational and work experiences in an attached 
curriculum vitae.  There is no indication that she has 
training as a physician.  

A February 2008 VA examination addendum to the earlier VA 
heart examination report included a review of the claims file 
and the periods of active duty outlined in the Official 
Statement of Service and the chronological statement of 
retirement points reflecting periods of ACTDTRA as set forth 
in the introduction from the Board's remand.  The examiner 
noted that the appellant had no extended active duty, but had 
2 weeks of summer camp for active duty.  Other evidence was 
reviewed in the claims file including a letter from May 18, 
2007 indicating that the appellant was under the care of Dr. 
K., from July 17, 1998 to May 18, 2007.  According to a July 
17, 1998 treatment note signed by Dr. K., her blood pressure 
was 174/102 and repeat blood pressure was 130/90.  This was 
new onset of high blood pressure and she had no previous 
hypertension.  She was not on any blood pressure medication 
at the time.  On an October 8, 1999 note signed by Dr. K., 
her blood pressure was 130/88.  She had been on blood 
pressure medication at this time.  A November 19, 2002 note 
from Dr. K., showed a blood pressure of 146/108 and repeat 
160/94.  The blood pressure medications were changed from 
Dynacirc to Micardis.  

The examiner's review of service treatmeant records included 
reviews of SF-88 and SF-93 documents from various years.  
This includes records from August 19, 1980 in which her blood 
pressure was 118/86, deemed normal with no diagnosis and she 
denied a history of hypertension and was on no medication.  
On October 1, 1988 and November 13, 1988 her blood pressure 
was 138/72 and 126/70 respectively.  On December 5, 1992 she 
denied hypertension and was not taking blood pressure 
medication.  Her blood pressure reading from 1992 was 138/92 
and she was advised to repeat blood pressure reading.  
Finally an undated over 40 physical revealed the appellant to 
have denied hypertension.  

The examiner noted the favorable opinion from May 2007 
drafted by L.R., her case manager and recited the educational 
credentials of this manager.  

Regarding the diagnosis of the appellant's hypertension, it 
is essential hypertension.  The reference was Harrison 
Textbook of Internal Medicine. The examiner noted there are 
two types of hypertension, namely essential (idiopathic) 
which is 90 percent due to diverse multiple factors such as 
salt, renin, insulin and genetics.  Secondary hypertension 
was a rare condition and causes included drug induced chronic 
kidney disease, renovascular aortic contraction, 
hypercalcemia, thyroid disease, adrenal disease, 
pheochromocytoma and sleep apnea.  The appellant's history 
and physical examination were negative for secondary 
hypertension.  

Regarding the question of whether any diagnosed hypertension 
preexisted service and if there was pathological worsening 
during any period of active service and if so, whether the 
increased severity was due to the natural progress of the 
disease or was increased beyond the natural progression, the 
examiner answered as follows.  The diagnosed condition of 
essential hypertension was preexisting.  At the time of the 
diagnosis, the appellant was not on active duty, with the 
first diagnosis being July 17, 1998 in Dr. K's office.  
Review of the records showed no pathological worsening of 
preexisting hypertension during active service.  The examiner 
also opined that the disorder did not at least as likely as 
not have its onset in any period of active service nor was 
related to any event or episode of service.  The opinion was 
based on review of the claims file, service treatment 
records, and private medical records.  Also the opinion was 
based on review of the reference of Harrison Textbook of 
Internal Medicine.  This examination was signed by T. S., 
Staff Physician.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service-
connection for hypertension.  The opinions from the VA 
examinations and addendums from June 2004, July 2004 and 
February 2008 reflect that the appellant's hypertension was 
not caused nor was it aggravated by any period of ACTDUTRA.  
While the June 2004 examination was limited to whether the 
appellant's hypertension was aggravated by the June 1997 
ACTDUTRA with an opinion that it was not, the addendum of 
July 2004 (but signed in January 2007) contained an opinion 
that further suggested that the hypertension did not at least 
as likely had its onset or was aggravated during any previous 
period of service.  Finally the February 2008 addendum, which 
included a review of the claims file with all of the listed 
periods of ACTDUTRA, confirmed that the appellant's 
hypertension neither had its onset nor was aggravated by any 
period of active service.  The examiner from February 2008 
based this opinion not only on review of the claims file, but 
also based on medical literature.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Although the appellant did submit a favorable opinion from 
her case manager dated in May 2007, a review of her 
qualifications fail to reflect that she has the requisite 
medical expertise to provide a medical opinion as to the 
nature and etiology of the appellant's hypertension, as she 
is not a physician.  Thus her opinion is essentially lay 
evidence.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against service 
connection for hypertension, reasonable doubt does not apply 
in this case.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


